DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 28, 2021.
Currently, claims 1-15, 18, 20-22, and 24 are pending in the instant application. Claims 5, 9-11, 14-15, 21-22, and 24 are withdrawn from further consideration as being drawn to nonelected inventions/species. Accordingly, claims 1-4, 6-8, 12-13, 18, and 20 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - Improper Markush Grouping
Claims 2-4, 8, 12-13, and 20 remain rejected for containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims recite proper Markush groupings because the species of different SEQ ID NOs share a structural similarity as they are derived from the same RNA and form secondary structures and that the species have a common use of localizing to the mitochondria. In response, applicant’s arguments do not show that all of the alternatively recited SEQ ID NOs are functionally equivalent. Note that the examiner does not dispute that the recited SEQ ID NOs are RNAs thus belong to the same art-recognized class. As set forth in the last Office action, when the alternatives belong to the same art-recognized class, the species must be shown to be functionally equivalent in order to satisfy the requirement for a proper Markush grouping. The instant specification or the prior art does not show that any of the arbitrarily selected SEQ ID NO from the group is functionally equivalent with another SEQ ID NO. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 USC § 112
Claim 13 remains rejected under 35 U.S.C. 112(d) as failing to further limit the subject matter of claim 12 for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
Applicant's arguments filed on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that claim 13 further limits the subject matter of claim 12 because claim 13 recites only three combinations of subdomains. Contrary to applicant’s argument, claim 13 is not further limited to only three combinations. As explicitly explained in the last Office action, claim 13 additionally recites new, additional SEQ ID NOs that are not recited in any of the preceding claims from which claim 13 depends. See SEQ ID NOs:17, 18, and 54. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 USC § 112
Claims 12-13 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
Applicant's arguments filed on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the lines in Formula III “have no particular meaning” and also states that the lines represent “any sequence” or “no sequence” as “known to one of ordinary skill in the art.” In response, it is noted that there is no objective evidence of record showing that the eight individual lines in Formula III is “known to one of ordinary skill in the art”. Further, if the individual lines mean “any sequence” or “no sequence”, thereby imparting at least two different meanings as alleged by applicant, the structure of Formula III is indefinite because the structure of Formula III can be interpreted in at least two very different ways.
Note that “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” (emphasis added). See MPEP §2173.02. “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, second paragraph”. (emphasis added). Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI, 2008). 
In view of the foregoing, this rejection is maintained.

Claim Rejections - 35 USC § 102
Claims 1 and 18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergamini et al. for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims reciting “payload” render the rejection moot. Contrary to applicant’s argument, the claims merely recite “payload” only in relation to its proposed, potential function that the RNA domain of the claimed nucleic acid “is capable of localization within the mitochondria and a payload.” That is, the claims as written merely recite that the construct is capable of being localized within the mitochondria and a payload. As such, the intended localization within “payload” is not a structural limitation thus does not determine patentability of the claimed composition. 
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Accordingly, this rejection is maintained. 

Claims 1 and 18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves et al. for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
Applicant's arguments filed on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims reciting “payload” render the rejection moot. As explained above, the recitation of the payload within the intended use/functionality is insufficient to patentably distinguish the claimed composition. 
Accordingly, this rejection is maintained. 

s 1 and 18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuan et al. for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
Applicant's arguments filed on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims reciting “payload” render the rejection moot. As explained above, the recitation of the payload within the intended use/functionality is insufficient to patentably distinguish the claimed composition. Further, even if the “payload” is interpreted as a separate, additional element included in the construct, the construct further comprising a payload is described by Kuan, who discloses a construct comprising a truncated HCMV 2.7 transcript (p137) that is linked/complexed to a synthetic RVG9R peptide. See the “RVG9R-p137” construct/system. Note that applicant expressly stated on the record that the term “payload” may include “synthetic peptides”. See page 15 of the remarks filed on April 28, 2021.
Accordingly, this rejection is maintained.

Claims 1 and 18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
Applicant's arguments filed on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims reciting “payload” render the rejection moot. As explained above, the recitation of the payload within the intended use/functionality is insufficient to patentably distinguish the claimed composition. Accordingly, this rejection is maintained. 

Claims 1-2 and 18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair et al. for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims reciting “payload” render the rejection moot. As explained above, the recitation of the payload within the intended use/functionality is insufficient to patentably distinguish the claimed composition. In addition, even if the “payload” is interpreted as a separate, additional element, the claimed subject matter comprising a peptide payload and a nucleotide sequence that is at least 94% identical to SEQ ID NO:5 is described by Sinclair. See “TLR4/peptide complex” at page 3. Also note that Sinclair’s SEQ ID NO:2, which is disclosed as a TLR4 ncRNA sequence (see page 5) comprises a nucleotide sequence that is at least 94% identical to SEQ ID NO:5 claimed in the instant case as explained in the last Office action.
Accordingly, this rejection is maintained. 

Claim Rejections - 35 USC § 101
Claims 1-2 and 18 remain rejected under 35 U.S.C. 101 as being directed to a natural product for the reasons as set forth in the Office action mailed on November 30, 2020 and for the reasons set forth below. 
Applicant's arguments filed on April 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims reciting “payload” are sufficiently different from a natural product because the specification describe that the “payload” may include recombinant nucleic acids or synthetic peptides. In response, applicant’s attention is directed to the fact that “payload” is not claimed as a required element. The claims merely recite “payload” only in relation to its proposed, potential function that the RNA domain of the claimed nucleic acid “is capable of localization within the mitochondria and a payload.”
Further, even if applicant meant to claim “payload” as an additional element of the claimed nucleic acid, the generic payload that reads on a synthetic peptide, for example, is not 
Accordingly, this rejection is maintained.

                                  New Objections/Rejections Necessitated by Amendment
Specification
The specification filed on April 28, 2021 is objected to because of the following:
1. Everything in Table 3 is underlined. It is unclear what is meant by the underlining.
2. Some of the “Colour codes” disclosed at pages 97-98 are indistinguishable from each other and some are too faint/dark thus illegible. See for instance the indistinguishable “Domain 3”, “Domain 4”, “ATP6 antisense RNA”, and “4 Domains D3” as copied below:

    PNG
    media_image1.png
    29
    135
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    34
    228
    media_image2.png
    Greyscale

See also the following containing illegible codes:

    PNG
    media_image3.png
    20
    187
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    18
    181
    media_image4.png
    Greyscale

Note that the above reproductions are only examples. 
Applicant is required to carefully review the entire disclosure and make appropriate corrections.
3. Paragraph 0063 filed on April 28, 2021 identifies the fusion RNA in Figure 18a as SEQ ID NO:26. It is noted that SEQ ID NO:26 as disclosed in the sequence listing is 1,757 nucleotides in length. However, Figure 18a discloses that the fusion RNA is 1,772 nucleotides in length. Hence, there is a discrepancy in the total length of the fusion RNA disclosed in Figure 18a. Appropriate correction is required.

Drawings

In the remarks filed on April 28, 2021, applicant argues that “the drawings are not intended to show the nucleotide sequences” but the drawings are intended to “just to show that shapes are formed.” In response, it is noted that some Figures do expressly show nucleotide bases (e.g., C, G, A, U) thus the Figures do not just show secondary structures. See for instance the following portion of Figure 1c that faintly shows an RNA sequence.

    PNG
    media_image5.png
    349
    643
    media_image5.png
    Greyscale

As shown above, the drawing is not just lines and loops. Instead, the above structure does explicitly contain four bases, which are not clearly legible. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 12-13, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
2.7 RNA, wherein the RNA subdomain includes an “octamer” of “formula III”. 
Regarding the instantly claimed payload-containing construct, wherein the RNA subdomain itself is being localized in the mitochondria, the instant specification at best describes fusing an antisense RNA targeting a mitochondrial ATPase subunit to the 5’ end of the tetramer D3 and tetramer D2 subdomains (“ATP6_(D3)4_(D2)4” or “asATP6_(D3)4_(D2)4”; SEQ ID NO:26) of 2.7 RNA localized in the mitochondria of HEK293T and HepG2 cells. See Figures 18i and 18j and paragraph 0063 of the specification filed on April 28, 2021. 
It is noted that Figure 18a illustrates the structural elements of “asATP6_(D3)4_(D2)4” (SEQ ID NO:26) as below:

    PNG
    media_image6.png
    620
    634
    media_image6.png
    Greyscale

The above structure is not a representative number of payload-containing construct species being localized in the mitochondria, given the enormous breadth of the genus encompassed by the instant claims. Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. See when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).”(emphasis added). 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635